Citation Nr: 0204353	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  01-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee, to include as secondary to 
service-connected postoperative residuals of osteochondroma 
of the right knee.

2.  Entitlement to an increased disability evaluation for 
postoperative residuals of osteochondroma of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1945 to August 
1946 and from October 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the benefits sought on 
appeal.

The veteran testified before the undersigned Board member via 
videoconference equipment in December 2001.  He was provided 
with a copy of the hearing transcript.

Additional issue

The Board notes that the veteran, through testimony at the 
December 2001 hearing before the Board, raised a claim of 
entitlement to service connection for a surgical scar.  It 
was asserted that the veteran had a tender and painful scar 
as the result of the surgery to remove the osteochondroma of 
his right knee in service.  The issue of entitlement to 
service connection for a surgical scar is referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  There is no evidence of degenerative arthritis of the 
right knee during service, and the competent medical evidence 
of record does not indicate that the veteran's current 
degenerative arthritis of the right knee is causally or 
etiologically related to his military service or to his 
service-connected postoperative residuals of osteochondroma 
of the right knee.

2.  The veteran's postoperative residuals of osteochondroma 
of the right knee is manifested by complaints of pain.  It is 
not productive of impairment of the tibia and fibula, nor is 
it productive of recurrent subluxation or lateral instability 
of the knee.  Motion of the knee is full or nearly so, and 
there is no evidence of altered gait.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of osteochondroma of the right 
knee have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107(b) (West 1991); 38 C.F.R. §§ 4.70, 4.71a, Diagnostic 
Code 5262 (2001).

2.  Degenerative arthritis of the right knee was not incurred 
or aggravated during service, and is not proximately due to 
or the result of the service-connected right knee disability.  
38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for degenerative arthritis of the right knee on 
the basis that his service-connected postoperative residuals 
of osteochondroma of the right knee caused him to develop 
degenerative joint disease in his right knee.  The veteran 
further contends that the current disability evaluation for 
his postoperative residuals of osteochondroma of the right 
knee does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that he is 
entitled to a higher disability evaluation because he 
experiences pain, swelling, and cramping.  

In the interest of clarity, the Board will first provide a 
factual background of the case.  The Board will then analyze 
the two issues currently on appeal.

Factual Background

Procedural history

An August 1954 VA rating decision granted the veteran service 
connection on the basis of aggravation for postoperative 
residuals of osteochondroma of the right knee and assigned a 
10 percent disability evaluation.  See 38 C.F.R. § 3.322 
(2001)  [in cases involving aggravation, the rating reflects 
only the degree of disability beyond which existed at the 
time of entry into active service].  A January 1982 rating 
decision continued the veteran's disability evaluation.   
This evaluation has been in effect for more than 20 years and 
is therefore protected.  See 38 C.F.R. § 3.951(b) (2001)  

In June 2000, the veteran filed a claim for an increased 
disability evaluation for the service-connected right knee 
disability.  He also filed a claim of entitlement to service 
connection for degenerative arthritis of the right knee.  An 
August 2000 RO rating decision continued the assigned 10 
percent disability evaluation and denied the veteran's claim 
for service connection.  The veteran filed a notice of 
disagreement in September 2000, and RO issued a statement of 
the case in January 2001.  The veteran perfected his appeal 
in February 2001.


Medical history

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Nevertheless, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The pertinent evidence of record consists of the veteran's 
service medical records, private medical records, VA medical 
records, a July 2000 VA examination report, and the veteran's 
testimony at a December 2001 hearing.  

According to the veteran's service medical records, the 
veteran's 1950 induction examination showed that the veteran 
had normal bones, joints, and muscles. 
However, records dated in March 1951 indicate that the 
veteran reported that he knew about an osteochondroma just 
below his knee for about eight years, which increased in size 
after he fell on it in February 1951.  [An osteochondroma is 
benign tumorous tissue containing bone and cartilage; see 
Reid v. Derwinski, 2 Vet. App. 312, 314 (1992).]  

A March 1951 military physical examination report indicates 
that the veteran's bones and joints were well developed and 
normal, except for a circumscribed bony mass at the upper 
medial aspect of the right tibia.  The examining provider 
noted that there was no limitation of motion of the knee  
joint and the muscular system was normal.  

The veteran underwent an ostectomy in March 1951.  The 
veteran's osteochondroma was removed from the anterio-medial 
side of the proximal end of the right tibia.  The pathology 
report shows that the veteran had a clinical history of an 
osteochondroma of the right tibia, about two inches below the 
knee, which caused some pain and snapping of the tendon over 
the osteochondroma since 1943.   
Follow-up treatment records, dated May 1951, show that the 
veteran complained of a dull aching pain in the surgical 
area, but that x-rays were negative for a recurrence.  
According to the radiology report, there was a large oval 
defect in the cortex of the medial side of the proximal shaft 
of the right tibia, but there was no evidence of a 
regeneration of the osteochondroma.  In addition, a May 1951 
treatment note stated that the veteran's wound had healed and 
that the veteran had full range of motion in his right knee.

The veteran's separation physical examination report 
indicated that the examination of the veteran's feet and 
lower extremities was normal.  A scar was noted as being 
present on his lower leg.

In October 1981, the veteran contacted VA, requesting an 
increased disability rating for his service-connected right 
knee disability.  Of record is a report of a November 1981 VA 
physical examination.  The veteran complained of pain and 
limitation of motion of his right leg.  He indicated that he 
had experienced pain since the 1951 operation, which had 
worsened in more recent years.  X-rays revealed degenerative 
bone and joint changes involving both knees.   On physical 
examination of the right knee, the surgical scar was 
identified.  Range of motion of the knee was full; no 
effusion was identified and the joint was stable.  The 
Diagnosis was postoperative residuals, right knee 
osteochondroma.  As noted above, the veteran's increased 
rating claim was denied in January 1982.  Nothing further was 
heard from the veteran until he filed his current claims in 
June 2000.

The veteran submitted two private medical records in 
connection with his claims.  According to an August 1999 
record from L. J. S., M.D., the veteran complained of 
bilateral knee pain, which he reported had existed for many 
years.  The veteran also reported an injury to his right 
knee, which required surgery, while he was in service.  He 
related that he had "some chronic arthritic changes".  
Examination showed that the veteran walked with a "very 
mild" limp, mild to moderate crepitance of the knees 
bilaterally, and medial joint line tenderness.  Range of 
motion of the right knee was from 5 degrees to 115 degrees 
flexion.  X-rays revealed mild to moderate joint space 
narrowing medially on the right knee with some patellofemoral 
spurring consistent with degenerative joint disease.  The 
impression was bilateral degenerative arthritis, left greater 
than right.

A January 2000 letter from M.A.L., D.O., indicates that the 
veteran was initially seen for lower extremity edema and a 
history of pulmonary embolism.  Dr. L. indicated that the 
veteran had severe degenerative changes of both knees, with 
the left knee worse than the right knee.  

The veteran was also treated at a VA medical center in April 
2000.  He complained of bilateral knee pain, with the left 
knee worse than the right knee.  He reported a history of 
right knee trauma and surgery on the bone for which he was 
service-connected.  Examination showed range of motion of  5 
degrees to 120 degrees on the right.  There was no evidence 
of effusion, and the veteran's ligaments were stable.  X-rays 
showed mild to moderate osteoarthritis, with the left knee 
worse than the right knee.  There was no evidence of any 
acute bony abnormalities.

The veteran was afforded a VA examination in July 2000.  
According to the report, the veteran had an osteochondroma 
removed in the early 1950s.  He reported that he experienced 
aching, soreness, pain, and tenderness in his knees over the 
years, which had substantially worsened in the last few 
years.  He also reported that he had degenerative arthritis 
in both knees, as well as in multiple other joints.  He 
complained of knee pain, soreness, aching, tenderness, and 
swelling, as well as sensations of locking and giving way.  
He also complained that he experienced difficulty on 
movement.  The veteran denied surgery on his right knee, and 
the examiner noted that the veteran's in-service surgery was 
on the proximal tibia.
The examiner also noted that the veteran did not wear a knee 
brace, or use a cane or crutches.  

X-rays showed mild hypertrophic changes about the knee, with 
minimal narrowing of the medial compartment.  An irregularity 
of the medial aspect of the proximal right tibial cortex was 
noted.  There was no evidence of a bony abnormality, 
fracture, or dislocation.  The radiologist noted that it 
could not be determined whether the irregularity of the 
medial aspect was due to trauma.  

Physical examination showed that the veteran had a proximal 
tibial scar on the right knee.  There was some generalized 
pain and tenderness, crepitation and mild knee pain upon 
range of motion.  Range of motion was from zero (0) to 140 
degrees flexion with mild pain throughout the range of 
motion.  There was no evidence of effusion and the knee was 
stable to medial, lateral, and anteroposterior testing.  
The veteran ambulated without aid or assistance.  

The diagnoses were residual post-operative excision of an 
osteochondroma from the right proximal tibia and degenerative 
arthritis of the right knee.  The examiner opined that the 
etiology of the veteran's arthritis was undetermined, but 
that it was unrelated to the excision of the osteochondroma.  

The veteran was also afforded a hearing before the 
undersigned Board member in December 2001.  The veteran 
testified that he had increased knee pain, both in terms of 
severity and frequency, and that he experienced weakness in 
his knee.  He also stated that he could walk a quarter of a 
mile before he experienced any weakness due to overuse of his 
knee and that he used a cane.  The veteran related that his 
knee pain woke him up about twice a night.  In addition, the 
veteran indicated that he was unable to undergo a total knee 
replacement as discussed with his physician due to other 
unrelated health problems.  He also indicated that he has 
full range of motion, but experiences pain for the "last few 
inches".  The veteran stated that he had not been seen for 
treatment of the right knee since the July 2000 VA 
examination.

Analysis

Initial matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2001)].  The VCAA  includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to VA's duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues which are being decided 
herein.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

With respect to the veteran's appeal, he was duly informed of 
the relevant law and of what evidence was required in the 
January 2001 Statement of the Case 


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    

In this case, VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and private 
medical records have been obtained, and the veteran was 
afforded a VA examination.  There is no indication that 
additional relevant evidence exists.   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  In particular, as noted above the veteran was 
afforded a hearing before the undersigned Board member.  

Accordingly, the Board finds that the provisions of the VCAA 
have been satisfied and the case is ready for appellate 
review.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board will move on to separate discussions of the two 
issues on appeal.  However, the Board believes that a brief 
overview would be useful before proceeding further.  In 
essence, after reviewing all of the evidence of record, the 
Board has determined that the veteran's degenerative 
arthritis of the right knee, which appears to be causing most 
of his current complaints, is not related to service or to 
his service-connected postoperative residuals of 
osteochondroma. 

1.  Entitlement to service connection for degenerative 
arthritis of the right knee, to include as secondary to 
service-connected postoperative residuals of osteochondroma 
of the right knee.

Relevant law and regulations

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  In addition, a veteran is entitled to a 
presumption of service connection where a veteran has served 
continuously for 90 days and a chronic disability, such as 
arthritis, is manifested to a degree of 10 percent or more 
within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to or the result 
of a service-connected disability.  See Lanthan v. Brown, 7 
Vet. App. 359, 365 (1995). 

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448  (1995).

Discussion

As noted above, the veteran was granted service connection 
for postoperative residuals of osteochondroma of the right 
knee in an August 1954 rating decision.  A 10 percent 
disability evaluation was assigned, and remains in effect.  
He now seeks entitlement to service connection for 
degenerative arthritis of the right knee.

The medical evidence does not indicate that arthritis was 
present in the right knee during service or within the one 
year presumptive period after service.  The first indication 
of arthritis was the November 1981 radiology report.  In 
addition, there is no evidence to the effect that the 
currently existing arthritis is related to service.  On the 
contrary, the only medical opinion of record, rendered by the 
VA examiner in July 2000, indicated that the veteran's 
arthritis was not the result of the osteoma excision during 
service.  Accordingly, service connection on a direct basis 
is denied. 

With respect to secondary service connection, there is no 
competent medical evidence establishing that the veteran's 
degenerative arthritis is the result of or proximately due to 
the service-connected osteochondroma residuals, nor is there 
any evidence that it has been aggravated by the service-
connected disability.  Significantly, at the most recent VA 
examination, the examiner, after reviewing the veteran's 
claims file and examining the veteran, clearly indicated that 
the veteran's present arthritis was not secondary to the 
veteran's service-connected residuals from the excision of 
his osteochondroma.  Accordingly, service connection for 
degenerative arthritis on a secondary basis is also denied. 

The Board acknowledges the veteran's contentions that 
degenerative arthritis of his right knee developed as a 
result of his surgery during service to remove the 
osteochondroma.  However, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to render opinions on medical matters such as 
the etiology of claimed disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
The Board is aware that the precise etiology of the veteran's 
degenerative arthritis is unknown.  The Board observes in 
passing that the medical evidence of record indicates that 
indicates that the veteran has multiple areas of chronic, 
degenerative arthritis and that it is not limited to the 
right knee.  In any event, it is not incumbent upon the Board 
to establish the precise cause of the right knee degenerative 
arthritis.  Rather, the Board must determine whether the 
evidence establishes a link between the veteran's service or 
his service-connected disability and the right knee 
degenerative arthritis.  In this case, there is no competent 
medical evidence linking the veteran's degenerative arthritis 
in the right knee, first noted in 1981 to the removal of the 
osteochondroma from the right tibia during service thirty 
years earlier.  As noted above, there is evidence to the 
contrary in the form of the July 2000 examiner's opinion.  
Moreover, neither of the veteran's treating physicians 
indicated that his degenerative arthritis was related to his 
service-connected removal of the osteochondroma from his 
right knee.  

Accordingly, without competent medical evidence of a causal 
link between the veteran's service-connected postoperative 
residuals of an osteochondroma of the right knee, the Board 
finds that the veteran is not entitled to service connection 
for degenerative arthritis of the right knee.

Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim of entitlement to service 
connection for degenerative arthritis of the right knee, to 
include as secondary to postoperative residuals of an 
osteochondroma of the right knee.  The benefit sought on 
appeal is accordingly denied. 





CONTINUED ON NEXT PAGE


2.  Entitlement to an increased disability evaluation for 
postoperative residuals of osteochondroma of the right knee, 
currently evaluated as 10 percent disabling.

Relevant law and regulations

(i.)  General considerations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001). 

(ii.)  Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

(iii.) Specific schedular criteria

The he veteran's right knee disorder was initially rated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001) 
[traumatic arthritis].  See 38 C.F.R. § 4.20 (2001) [when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous].  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000). 

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is non- 
compensable.
See 38 C.F.R. § 4,71a, Diagnostic Code 5260 (2001).

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 
30 percent; limitation to 15 degrees warrants 20 percent; 
limitation to 10 degrees warrants 10 percent; and limitation 
to 5 degrees is non-compensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

At present, the veteran's service-connected right knee 
disability is evaluated for VA compensation purposes under 
Diagnostic Code 5262.   Under Diagnostic Code 5262, a 10 
percent rating is warranted for malunion of the tibia and 
fibula with slight ankle or knee disability, and a 20 percent 
rating is warranted for malunion of the tibia and fibula with 
moderate ankle or knee disability. Impairment of the tibia 
and fibula represented by malunion with marked knee or ankle 
disability warrants a 30 percent disability rating. When 
impairment of the tibia and fibula results in nonunion with 
loose motion and necessitating a brace, a 40 percent rating 
is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2001).

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee. 
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2001).

Discussion

The Board initially notes that the medical evidence in this 
case, which has been reported in detail above, clearly 
indicates that, in addition to the service-connected 
postoperative residuals of the osteochondroma excision, there 
exists significant degenerative arthritis of the right knee.  
As discussed above, the veteran is seeking service connection 
for degenerative arthritis; his claim has been denied.

The coexisting degenerative arthritis has been identified as 
the source of most of the veteran's right knee complaints by 
examining physicians.  The Board further observes that the 
medical history which has been reported above makes it clear 
that the veteran initially voiced right knee complaints in 
1981, at which time degenerative changes of the knee were 
identified.    

The Board places particular weight on the January 2000 
statement of Dr. L., which indicated that the degenerative 
arthritis of both the veteran's right and left knees would 
necessitate knee replacements in the future.    His current 
right knee complaints appear to have been attributed to 
arthritis, not residuals of the 1951 surgery, by all recent 
examining physicians. 

Thus, the medical evidence of record, including X-ray reports 
and comments by examining physicians, clearly indicates that 
there are degenerative changes of the right knee, variously 
characterized from as being from mild to severe.  The Board 
cannot consider the degenerative arthritis as part of the 
veteran's service-connected postoperative residuals of 
osteochondroma.  With respect to the service-connected 
osteochondroma itself, X-rays have demonstrated only some 
irregularity of the right tibia but no bony abnormalities.  

Current manifestations of the veteran's right knee 
disability, as described in the reports of Dr. S., Dr. L. and 
the July 2000 VA examination, as well as the veteran's own 
descriptions of his symptoms, portray a disability picture 
manifested by full or nearly full range of motion of the 
knee; crepitus; reports by the veteran of pain, soreness, 
aching and tenderness; no effusion; and normal gait.  It does 
not appear that the veteran needs to see a health care 
provider for his disability.

(i.)  Schedular rating

There is no specific diagnostic code for postoperative 
residuals of osteochondroma.  Theis disability is therefore 
rated by analogy.  See 38 C.F.R. § 4.20 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). It has been observed that 
one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology. It has been similarly held that any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected right knee disability has 
most recently been rated by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 [impairment of tibia and fibula].  See 
the January 2001 Statement of the Case.  There is no evidence 
of impairment of the tibia or fibula.  Specifically, there is 
no evidence of malunion.  Indeed, recent X-rays did not show 
any bony deformity attributable to the osteochondroma 
excision.  Although there is ample X-ray evidence of 
degenerative arthritis, as discussed above this is not part 
of the veteran service-connected disability.  

After having considered the matter, the Board believes that 
the veteran's service-connected residuals of osteochondroma 
of the right knee disability is most appropriately rated as 
10 percent disabling under Diagnostic Code 5262, which is 
consistent with slight knee disability (there is no evidence 
of any ankle disability).   
The veteran has complained of discomfort in the area of the 
right knee, but this has been attributed by several examining 
physicians to degenerative arthritis.  There is little or no 
objective evidence of significant limitation of motion, 
impaired gait or other physical manifestations attributable 
to the osteochondroma excision.  Nonetheless, the Board 
believes that X-ray evidence of irregularity in the area of 
the tibia just below the knee allows for the assignment of a 
10 percent rating under Diagnostic Code 5262.   

The veteran's service-connected right knee disability was 
previously rated by analogy to traumatic arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which in turn is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under that diagnostic code, the 
disability is rated based upon limitation of motion of the 
affected joint.     

Normal range of motion of a knee is zero to 140 degrees 
flexion and extension.  See 38 C.F.R. § 4.71, Plate II 
(2001).  Recent range of motion studies reveal right knee 
flexion from 5 to 115 degrees (August 1999); 5 to 120 degrees 
(April 2000) and zero to 140 degrees (July 2000), which is 
full range of motion.  Applying these findings to the 
schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 results in noncompensable ratings. 

Additionally, the Board has also considered whether an 
evaluation in excess of 10 percent is in order in this case 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (other impairment of knee).  Under this Diagnostic Code, 
a 10 percent disability evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee.  
For a 20 percent disability evaluation, there must be 
moderate knee impairment, with recurrent subluxation or 
lateral instability.  However, there is no objective medical 
evidence of instability or recurrent subluxation of the right 
knee.  The Board finds that an evaluation under the 
provisions of Diagnostic Code 5257 is not in order.  Even if 
the Board were to rated the knee under Diagnostic Code 5257 
based on the veteran's subjective complaints of instability, 
this would warranted only a 10 percent rating based on slight 
impairment.

(ii.)  DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the evidence does not support 
a finding that there is additional functional impairment such 
as weakness, loss of range of motion and the like due to pain 
caused by the service-connected osteochondroma residuals.  
Even if all of the pain reported by the veteran is ascribed 
to the osteochondroma rather than to the degenerative 
arthritis, see Mittleider v. West, 11 Vet. App 181, 182 
(1998), there is little if any limitation of motion of the 
knee.  In any event, any identified limitation of motion and 
other pathology has been attributed to the veteran's non 
service-connected degenerative arthritis.

(iii.)  Conclusion

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a disability 
evaluation in excess of 10 percent for postoperative 
residuals of a osteochondroma of the right knee.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for arthritis of the right knee, to 
include as secondary to postoperative residuals of an 
osteochondroma of the right knee, is denied.

An evaluation in excess of 10 percent for postoperative 
residuals of an osteochondroma of the right knee is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

